1. Defs Pro Se Motion to Proceed In Forma Pauperis
1. Allowed
2. Def’s Pro Se Motion for Appeal Seeking Recusal
2. Dismissed
3. Defs Pro Se Motion to Compel Constitutional Disclosure of Exculpatory Evidence
3. Dismissed
4. Def’s Pro Se Motion to Withdraw unconstitutionally Construed Instrument that Violates Due Process
4. Dismissed
5. Def’s Pro Se Motion for Writ of Mandamus
5. Dismissed
6. Def’s Pro Se Motion for Case Calendaring
6. Dismissed
7. Def’s Pro Se Motion for Evidence Hearing
7. Dismissed
8. Defs Pro Se Motion for Appointment of Competent Criminal Attorney
8. Dismissed
9. Defs Pro Se Motion for Jury Trial
9. Dismissed